Title: To Thomas Jefferson from Joseph Prentis, 3 February 1807
From: Prentis, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Wmsburg Feby 3d. 1807.
                        
                        Mr. Wm O Allen who for some time past has been engaged in the profession of Law, seems desirous to engage in
                            a military Life, and has applied to me to present himself, and his pretentions to your Excellency as aiding him in
                            obtaining an appointment, in case additional Troops should be decided by Congress: My Opinion of this Gentleman will
                            induce me to state, that should the Secretary at War confer a Military Commission on him I should think it very properly
                            conferred, and cannot entertain a Doubt, but in that Station, he will so conduct himself as to render services to his
                            Country, and not discredit the character of a meritorious, and derserving Soldier.
                        I am Sir with Esteem Yr Ob St
                        
                            Jos Prentis
                     
                        
                    